Title: To James Madison from John Quincy Adams, 28 December 1801
From: Adams, John Quincy
To: Madison, James


Sir.Boston 28. Decr: 1801.
I now avail myself of your obliging permission, to transmit through you to Mr: Randolph the request for his certificate that the amount of the outfit allowed me on my mission to Holland, in the year 1794. was paid me in the manner I stated to you, when I had last the honour of seeing you at your office.
This request is supported by all the documents I have been able to collect, and you will please to observe, that for the whole sum, excepting the 100 dollars I received by a draught on the Bank of the United States, there is testimony under Mr: Randolph’s hand, to corroborate my statements and the entry in my books.
Under these circumstances I beg leave to remind you of the offer you were kind enough to make me, to add your recommendation to Mr: Randolph’s due attention to my request, when you send him my letter and its enclosures.
If Mr Randolph should send the certificate, I presume nothing further will be necessary for the settlement of that part of my account. But I must repeat what I suggested to you in personal conversation, that during my residence abroad I was expressly directed to account with the Department of State, for my salary and charges for contingent expences—that I did annually send my account to that department, and that upon the final settlement I hold myself accountable only to that department. I beg not to be understood as insisting upon this from a view to oppose the recent arrangements which make all the public servants abroad accountable immediately to the Treasury department, but I trust you will perceive the equity of a responsibility only to one of the two departments and not to both—of a responsibility understood when it was incurred, and not ex post facto created.
Neither will this, I flatter myself be considered as a trivial objection, when it is remembered that the difficulty made upon this point, arises from a charge in my first annual account—Sent to the Department of State in July 1795, and there received in December of the same year. This annual account gives credit only for 3100 dollars received from Mr: Randolph by the Banks of the United States at Philadelphia and Boston; and of course not for 4500 received personally from him. The charge made against me, founded upon my receipt, was not made untill several years after that period, and at a time when my account was in the possession of the Department of State. The auditor of the Treasury when I observed this to him, answered that he had never before seen or heard of this account of mine, and therefore could not be aware of its apparent variance from my receipt to Mr. Randolph. But this allegation cannot be made by the department of State, which had in possession the account as well as the receipt. I shall only add the remark, that during my residence abroad, I had no authority to call upon the Treasury for my personal demands, or to have any communication with that Department upon the subject. I am with sentiments of great esteem and respect, Sir, your very humble and obedt: Servt:
 

   Letterbook copy (MHi: Adams Papers).


   Adams’s 14 Dec. 1801 letter to Edmund Randolph requested the former secretary of state to attest that the sum of $1,400 Adams had received in Holland was part of his outfit and was included in the receipt for $4,500 Adams had signed and left with Randolph on 12 July 1794. Enclosed with the letter were certified copies of the original receipt and of Randolph’s 7 Aug. 1794 letter to the Amsterdam bankers authorizing them to give Adams the money (The Adams Papers [MHi microfilm edition; 608 reels; Boston, 1954–59], reel 132).


   After returning from Europe on 4 Sept. 1801, Adams traveled to Washington where he “paid my visits to the President and the heads of departments” during the week of 19 Oct. He dined with Jefferson and was “very civilly treated” by JM at the State Department (Adams to Rufus King, 13 Oct. 1801, Worthington Chauncey Ford, ed., Writings of John Quincy Adams [7 vols.; New York, 1913–17], 3:1; Adams to Thomas B. Adams, 24 Oct. 1801, Adams to Abigail Adams, 1 Nov. 1801, The Adams Papers [MHi microfilm ed.], reel 401).

